Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 1 of 73 PageID 137




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


FITZGERALD MOTORS, INC.,
for itself and in the name of the Department
of Highway Safety and Motor Vehicles of the
State of Florida, for its use and benefit,

       Plaintiff,

  v.                                      CASE NO.: 8:21-cv-00974-VMC-AAS

GENESIS MOTOR AMERICA, LLC,

       Defendant.
                                                     /

         NOTICE OF FILING JOINT MOTION TO CONSOLIDATE

       Pursuant to Local Rule 1.07(b), notice is given that Plaintiff and Defendant

(the “Parties”) hereby file the attached Joint Motion to Consolidate the above action

with the following cases, for the reasons set forth in the Joint Motion.

       1. Fitzgerald Motors, Inc. v. Hyundai Motor America, Corp., No. 8:21-cv-
          00977-TPB-SPF (M.D. Fla.).

       The Parties’ Joint Motion to Consolidate is attached hereto as Exhibit 1.




                                          1
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 2 of 73 PageID 138




Dated: July 27, 2021

/s/ John W. Forehand                      /s/ James Andrew Bertron, Jr.
John W. Forehand (979813)                 James Andrew Bertron, Jr. (982849)
R. Craig Spickard (721751)                Ginger Barry Boyd (294550)
KURKIN FOREHAND BRANDES                   NELSON MULLINS BROAD &
LLP                                       CASSEL
1089 W. Morse Blvd., Suite D              215 South Monroe Street, Suite 400
Winter Park, FL 32789                     Tallahassee, FL 32301
Tel: (850) 391-5060                       Tel: (850) 681-6810
jforehand@kfb-law.com                     Andy.bertron@nelsonmullins.com
cspickard@kfb-law.com                     Ginger.boyd@nelsonmullins.com

Attorneys for Plaintiff, FITZGERALD       Ryan L. Ford (pro hac vice)
MOTORS, INC.                              HOGAN LOVELLS US LLP
                                          555 Thirteenth Street NW
                                          Washington, DC 20004
                                          Tel: (202)-637-5600
                                          Ryan.ford@hoganlovells.com

                                          Michael Turrill (pro hac vice)
                                          HOGAN LOVELLS US LLP
                                          1999 Avenue of the Stars, Suite 1400
                                          Los Angeles, CA 90067
                                          Michael.turrill@hoganlovells.com

                                          Laura Groen (pro hac vice)
                                          HOGAN LOVELLS US LLP
                                          1601 Wewatta Street, Suite 900
                                          Denver, CO 80202
                                          Tel: (303) 454-2423
                                          Laura.groen@hoganlovells.com

                                          Attorneys for Defendant GENESIS
                                          MOTOR AMERICA, LLC and
                                          Defendant in action 8:21-cv-00977
                                          HYUNDAI MOTOR AMERICA
                                          CORPORATION.



                                      2
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 3 of 73 PageID 139




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 27, 2021, the foregoing was filed with the

Clerk of Court using CM/ECF, which will serve a Notice of Electronic Filing on all

counsel of record.


                                        /s/ James Andrew Bertron Jr.
                                        James Andrew Bertron Jr.




                                        3
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 4 of 73 PageID 140




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


FITZGERALD MOTORS, INC.,
for itself and in the name of the Department
of Highway Safety and Motor Vehicles of the
State of Florida, for its use and benefit,

          Plaintiff,

v.                                         CASE NO.: 8:21-cv-00977-TPB-SPF

HYUNDAI MOTOR AMERICA
CORPORATION,

          Defendant.
                                                /

FITZGERALD MOTORS, INC.,
for itself and in the name of the Department
of Highway Safety and Motor Vehicles of the
State of Florida, for its use and benefit,

          Plaintiff,

     v.                                CASE NO.: 8:21-cv-00974-VMC-AAS

GENESIS MOTOR AMERICA, LLC,

          Defendant.
                                                /


             JOINT MOTION TO CONSOLIDATE AND SUPPORTING
                        MEMORANDUM OF LAW




                                       1
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 5 of 73 PageID 141




      Plaintiff Fitzgerald Motors Inc. (“Plaintiff” or “Fitzgerald”), along with

Defendant Hyundai Motor America Corporation (“HMA”) and defendant in action

8:21-cv-00974, Genesis Motor America, LLC (“GMA”) (collectively the “Parties”),

jointly move pursuant to Federal Rule of Civil Procedure 42 and Local Rule 1.07(b)

to consolidate this matter (“Matter 977”) with the related case Fitzgerald Motors,

Inc. v. Genesis Motor America, LLC, No. 8:21-cv-00974-VMC-AAS (M.D. Fla.)

(“Matter 974”) (together, the “Fitzgerald Matters”). The Parties request that the

Fitzgerald Matters be consolidated before the Court for all pretrial matters and trial

to reduce the probability of inefficiency or inconsistency.

                           FACTUAL BACKGROUND

      On April 23, 2021, Fitzgerald filed two similar complaints in the Middle

District of Florida against HMA and GMA (Matter 977 and Matter 974,

respectively). Compare Exhibit 1, HMA Compl. with Exhibit 2, GMA Compl.

Matter 977 was assigned to this Court and Matter 974 was assigned to Senior District

Judge Virginia Covington.       Matter 977 was brought against HMA—which

distributes Hyundai vehicles in the United States—and is based on HMA’s actions

related to its Accelerate dealer incentive program and Hyundai Complimentary

Maintenance program. Matter 974 was brought against GMA—which distributes

Genesis vehicles in the United States, and whose sole member is HMA—and is

based on GMA’s actions related to its Keystone dealer incentive program and


                                          2
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 6 of 73 PageID 142




Genesis Complimentary Maintenance program. Both complaints contain the same

eight counts alleging that each defendant violated the same Florida statutes and the

Robinson-Patman Act. Both complaints request the same relief against each of the

defendants. Fitzgerald brought these as separate actions because the Defendants are

separate corporate entities implementing incentive programs with differing rules and

procedures. However, Fitzgerald agrees that consolidation of these matters for the

purposes of promoting judicial efficiency is appropriate.

                                 LEGAL STANDARD

      Pursuant to Fed. R. Civ. P. 42, “[i]f actions before the court involve a common

question of law or fact, the court may: (1) join for hearing or trial any or all matters

at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to

avoid unnecessary cost or delay.” The decision to consolidate cases “vests a purely

discretionary power in the district court,” however, the Eleventh Circuit has urged

district courts to use Rule 42(a) “to expedite the trial and eliminate unnecessary

repetition and confusion.” Young v. City of Augusta, Ga. Through DeVaney, 59 F.3d

1160, 1168–69 (11th Cir. 1995). In coming to a decision, courts must take into

account the following factors:

      “[1] whether the specific risks of prejudice and possible confusion [are]
      overborne by the risk of inconsistent adjudications of common factual
      and legal issues, [2] the burden on parties, witnesses and available
      judicial resources posed by multiple lawsuits, [3] the length of time
      required to conclude multiple suits as against a single one, and [4] the


                                           3
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 7 of 73 PageID 143




       relative expense to all concerned of the single-trial, multiple-trial
       alternatives.

Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).

                                    ARGUMENT

       All Rule 42 factors weigh in favor of consolidating Matter 977 and Matter

974.

       A. Consolidation At This Early Stage Will Not Result In Prejudice Or
          Confusion.

       The Court should consolidate the Fitzgerald Matters as the risks of

inconsistent adjudications of common factual and legal issues outweigh any

unidentified potential risks of confusion or prejudice. Both Matter 977 and Matter

974 are still in very early stages and therefore there is no reason to believe any party

would be prejudiced by consolidation.          No dispositive rulings or substantive

briefings have occurred in either matter, and the only notable filings are the

defendants’ answers and the case management reports. It is also unlikely that any

confusion would arise from consolidation as the legal issues and claims are very

similar.

       The separate adjudication of Matter 977 and Matter 974, however, would

create a substantial risk of inconsistent rulings. Matter 977 and Matter 974 both ask

the court to determine whether certain dealer incentive programs and complimentary

maintenance programs violate the same Florida statutes and the Robinson-Patman

                                           4
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 8 of 73 PageID 144




Act. A ruling in one case is likely to impact the other. Consolidation avoids the

complications created by potential inconsistent rulings.

      B. Consolidation Will Save Time, Expenses and Resources.

      Consolidation of the cases will lessen the burden of these disputes on the

parties, witnesses, and the judiciary. Although Matter 977 and Matter 974 do not

involve identical underlying facts, there is sufficient overlap between the cases such

that significant resources would be preserved through consolidation. Consolidating

the cases will save time and resources by, among other things, avoiding duplicative

discovery requests and productions, eliminating the need for certain witnesses

(including expert witnesses) to appear for multiple depositions and multiple trials,

and will streamline non-dispositive and dispositive motion practice, as well as the

ultimate adjudication of the cases should they advance all the way to trial.

Additionally, consolidating the cases will allow discovery to be governed by a single

case management order, and thus a single set of deadlines. Consolidation will

undoubtedly lead to greater efficiencies and reduce the time needed to conduct the

factual discovery period, which will save both time and money for all involved.

      Consolidation will also reduce the time needed to resolve the legal questions

presented to the Court in the complaints. As mentioned above, both Matter 977 and

Matter 974 allege similar harms under the same Florida statutes and federal laws

based on dealer incentive programs and complimentary maintenance programs. This


                                          5
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 9 of 73 PageID 145




is not an instance where the Court would be asked to apply different legal standards

to largely different sets of facts. At their core, Matter 977 and Matter 974 ask the

Court whether certain actions by the defendants relating to dealer incentive programs

and maintenance programs, involving the same Plaintiff, violate the same state and

federal laws. Therefore, consolidating the matters will eliminate the need for

duplicative legal briefing and orders, and reduce the time needed to resolve the

questions presented in both matters. The benefits of consolidation for all involved

vastly outweigh any abstract risk of confusion or prejudice.

                                 CONCLUSION

      For the reasons set forth above, the Parties respectfully request that the Court

consolidate Matter 977 and Matter 974 pursuant to its powers under Fed. R. Civ. P.

42.

                   LOCAL RULE 3.01(g) CERTIFICATION

      The Parties have conferred and jointly file this motion.




                                          6
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 10 of 73 PageID 146




 Dated: July 27, 2021

 /s/ John W. Forehand                      /s/ James Andrew Bertron, Jr.
 John W. Forehand (979813)                 James Andrew Bertron, Jr. (982849)
 R. Craig Spickard (721751)                Ginger Barry Boyd (294550)
 KURKIN FOREHAND BRANDES                   NELSON MULLINS BROAD &
 LLP                                       CASSEL
 1089 W. Morse Blvd., Suite D              215 South Monroe Street, Suite 400
 Winter Park, FL 32789                     Tallahassee, FL 32301
 Tel: (850) 391-5060                       Tel: (850) 681-6810
 jforehand@kfb-law.com                     Andy.bertron@nelsonmullins.com
 cspickard@kfb-law.com                     Ginger.boyd@nelsonmullins.com

 Attorneys for Plaintiff, FITZGERALD       Ryan L. Ford (pro hac vice)
 MOTORS, INC.                              HOGAN LOVELLS US LLP
                                           555 Thirteenth Street NW
                                           Washington, DC 20004
                                           Tel: (202)-637-5600
                                           Ryan.ford@hoganlovells.com

                                           Michael Turrill (pro hac vice)
                                           HOGAN LOVELLS US LLP
                                           1999 Avenue of the Stars, Suite 1400
                                           Los Angeles, CA 90067
                                           Michael.turrill@hoganlovells.com

                                           Laura Groen (pro hac vice)
                                           HOGAN LOVELLS US LLP
                                           1601 Wewatta Street, Suite 900
                                           Denver, CO 80202
                                           Tel: (303) 454-2423
                                           Laura.groen@hoganlovells.com

                                           Attorneys for Defendant HYUNDAI
                                           MOTOR AMERICA CORPORATION
                                           and Defendant in action 8:21-cv-
                                           00974 GENESIS MOTOR AMERICA,
                                           LLC.



                                       7
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 11 of 73 PageID 147




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 27, 2021, the foregoing was filed with the

 Clerk of Court using CM/ECF, which will serve a Notice of Electronic Filing on all

 counsel of record.


                                         /s/ James Andrew Bertron Jr.
                                         James Andrew Bertron Jr.




                                         8
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 12 of 73 PageID 148




                     EXHIBIT 1
  Case
Case    8:21-cv-00977-TPB-SPFDocument
     8:21-cv-00974-VMC-AAS    Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page13
                                                                1 of
                                                                  of 31
                                                                     73 PageID
                                                                        PageID 1149




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  FITZGERALD MOTORS, INC.,
  for itself and in the name of the Department
  of Highway Safety and Motor Vehicles of
  the State of Florida, for its use and benefit,

          Plaintiff,                                         CASE NO.:

  v.

  HYUNDAI MOTOR AMERICA
  CORPORATION,

          Defendants.



                        COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Fitzgerald Motors, Inc., sues Defendant, Hyundai Motor America Corporation

 and states:

                                                   Parties

        1.       Plaintiff, Fitzgerald Motors, Inc. (“Fitzgerald”), is a Florida corporation with its

 principal place of business in Pinellas County, Florida. Fitzgerald is a “motor vehicle dealer” as

 defined in Section 320.60(11)(a), Florida Statutes. Fitzgerald brings this Complaint for itself with

 respect to claims for damages and declaratory relief, and in the name of the Department of

 Highway Safety and Motor Vehicles of the State of Florida for the use and benefit of Fitzgerald

 with respect to claims for injunctive relief pursuant to 320.695, Florida Statutes.

        2.       Defendant, Hyundai Motor America Corporation (“HMA”), is a California

 corporation with its principal place of business in California. HMA is registered to do business in

 Florida and is actively doing business in Pinellas County, Florida. HMA is a “distributor” as
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page14 of 31
                                                                2 of 73 PageID
                                                                        PageID 2150




 defined in Section 320.60(5), Florida Statutes, a “manufacturer” as defined in Section 320.60(9),

 Florida Statutes, and a “licensee” as defined in Section 320.60(8), Florida Statutes.

        3.      Fitzgerald and HMA are parties to a Hyundai Dealer Sales and Service Agreement

 (the “Hyundai Dealer Agreement”) pursuant to which Fitzgerald operates a dealership for the sale

 and service of Hyundai Brand motor vehicles at 27419 US Highway 19 North, Clearwater, Florida

 33761 (the “Dealership Location”). The Hyundai Dealer Agreement is a “franchise agreement”

 as defined in Section 320.60(1), Florida Statutes.

                                      Jurisdiction and Venue

        6.      Pursuant to 28 U.S.C. §§ 1331, 1332, and 1367, this Court has jurisdiction over the

 issues herein raised, and the amount in controversy exceeds $75,000.00.

        7.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this Court, as a substantial

 part of the events or omissions giving rise to the claim occurred in the Middle District of Florida

                                        General Allegations

        8.      HMA is a subsidiary of Hyundai Motor Company (“HMC”). HMC, through other

 subsidiaries, manufactures Hyundai and Genesis line-make motor vehicles. HMA is the sole

 distributor of Hyundai line-make motor vehicles in the United States.

        9.      Genesis Motor America, LLC (“GMA”), is a subsidiary of HMA and, since 2018,

 has been the sole distributor of Genesis line-make motor vehicles in the United States.

        10.     Originally, HMC produced Genesis motor vehicles as models of the Hyundai line-

 make. These “Hyundai Genesis” models were originally distributed in the United States through

 HMA and were retailed exclusively by franchised Hyundai dealers, including Fitzgerald, under

 their respective Hyundai Dealer Sales and Service Agreements.




                                                  2
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page15 of 31
                                                                3 of 73 PageID
                                                                        PageID 3151




        11.     In 2016, HMA announced that later in the year it would begin to distribute a new

 model Hyundai, called the “Genesis.” Under Florida law, dealers who have a Hyundai franchise

 have the right to receive from HMA and sell to the public all Hyundai line-make motor vehicles

 regardless of model. However, HMA unlawfully required Hyundai dealers to execute a “Genesis

 Participation Agreement” (“GPA”) as a precondition to receiving Genesis model motor vehicles

 from HMA. The one-sided GPA unilaterally created by HMA imposed additional facility, staffing,

 and training requirements on Hyundai dealers. HMA’s imposition of the GPA on dealers as a

 precondition to receiving Genesis model motor vehicles violated Sections 320.64(18), (19), and

 (22), Florida Statutes, which expressly prohibit HMA from conditioning the distribution of

 Hyundai motor vehicles on dealers’ executing an additional agreement.

        12.     In 2017, HMA announced its intention to unlawfully withhold Genesis motor

 vehicles from Hyundai dealers. HMA stated it was abandoning the GPA and would instead

 establish Genesis as an independent line-make separate from Hyundai, creating GMA, and

 designating GMA as the sole distributor of Genesis model motor vehicles in the United States in

 place of HMA.

        13.     Additionally, HMA announced that it would cease distributing Genesis model

 motor vehicles to existing Hyundai dealers and would instead develop a new dealer network for

 the sale and service of Genesis model motor vehicles. In establishing this new dealer network,

 HMA and GMA intended to take Genesis model motor vehicles away from the Hyundai dealer

 network and instead distribute them to a smaller group of dealers hand-selected by HMA and GMA

 to be Genesis dealers. HMA and GMA intended for the new Genesis dealer network to be

 significantly smaller than the existing Hyundai dealer network and for that newly selected Genesis




                                                 3
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page16 of 31
                                                                4 of 73 PageID
                                                                        PageID 4152




 dealers to operate in stand-alone facilities separate from Hyundai and any other motor vehicle

 franchise.

        14.    In December 2017, GMA submitted an application with the Florida Department of

 Highway Safety and Motor Vehicles (“DHSMV”) for a license to distribute Genesis motor

 vehicles in Florida. However, GMA’s application was rejected because HMA and GMA’s plan

 for creating a new Genesis dealer body violated Florida law.

        15.    Specifically, under Section 320.6415, Florida Statutes, in the event of a

 change in a plan or system of distribution (like the change of distribution of Genesis motor

 vehicles from HMA to GMA), any request for licensure by a potential distributor must be

 denied “unless the applicant offers to each motor vehicle dealer who is a party to the

 franchise agreement a new franchise agreement containing substantially the same provisions

 which were contained in the previous franchise agreement . . . .”       Thus, although Florida

 law did not prohibit the splitting off of Genesis from Hyundai and the creation of a new

 line-make, the law did prohibit HMA and GMA from denying existing Hyundai dealers

 their right to sell and service Genesis model motor vehicles .

        16.    Because of HMA and GMA’s attempt to violate Florida law and their dealers’

 rights, the DHSMV refused to approve GMA’s application for a distributor license unless HMA

 and GMA agreed to offer to every existing Florida Hyundai dealer a Genesis Dealer Sales and

 Service Agreement containing the same terms as existed in their respective Hyundai Dealer Sales

 and Service Agreements. HMA and GMA ultimately agreed, and the DHSMV granted GMA a

 license to distribute a newly formed Genesis line-make in Florida.

        17.    Upon issuance of its distributor license by the DHSMV, GMA offered Genesis

 Dealer Sales and Service Agreements to all existing Florida Hyundai dealers. GMA and Fitzgerald



                                                 4
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page17 of 31
                                                                5 of 73 PageID
                                                                        PageID 5153




 executed a Genesis Dealer Agreement effective December 20, 2019. Approximately one year

 later, HMA announced a radical program unlawfully designed to accomplish indirectly what HMA

 and GMA were prohibited previously from achieving directly – a smaller, hand-selected Genesis

 dealer body with stand-alone Genesis facilities.

                                   HMA’s Accelerate Program

        18.     In or about January 2020, with no notice, HMA announced a so-called “bonus”

 program designed to coerce dealers into complying with various demands. To coerce compliance,

 HMA’s Accelerate Performance Bonus Program (“Accelerate Program”) unlawfully conditions a

 dealers’ gross margin primarily on whether a dealer complies with or attains various unilaterally

 set objectives or criteria. More specifically, HMA conditions an amount equal to 8% of the

 Manufacturer’s Suggested Retail Price (“MSRP”) of each Hyundai sold.

        19.     Dealers, including Fitzgerald, that cannot or do not meet HMA’s arbitrary and

 disparate demands forego payment and suffer an increased effective wholesale cost, which places

 them at a distinct competitive disadvantage as compared to neighboring dealers that meet the

 demands. Unlike noncomplying dealers, complying dealers benefit from substantially decreased

 effective wholesale cost, and gain the ability to offer prospective customers substantially lower

 retail pricing, allowing them to lure customers away from noncomplying dealers.

        20.     The result of the Accelerate Program is unlawful and anti-competitive price

 discrimination, with certain dealers paying thousands of dollars more than others for goods of like

 grade and quality, i.e. materially identical motor vehicles. Fitzgerald and other noncomplying

 dealers to whom these so-called “incentive payments” are not functionally available cannot

 compete when neighboring complying dealers are able to sell materially identical motor vehicles

 at substantially lower prices.



                                                    5
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page18 of 31
                                                                6 of 73 PageID
                                                                        PageID 6154




        21.      Among the conditions tied to dealer margin, the Accelerate Program unlawfully

 requires dealers to remove Genesis operations from Hyundai facilities and to meet arbitrary and

 unreasonable sales performance objectives.

        Facility Requirements

        22.      Through the Accelerate Program, HMA imposes unreasonable facility

 requirements unlawfully intended to decrease the dealer body and to coerce Hyundai and Genesis

 dealers to construct stand-alone Genesis facilities. HMA withholds from dealers so-called

 “incentive payments,” amounting to 2% of MSRP of each Hyundai sold, unless the dealer removes

 Genesis operations from their Hyundai facility and invests additional millions of dollars to

 renovate their existing Hyundai facilities from which they currently sell and service both Genesis

 and Hyundai. Additionally, beginning January 1, 2021, Hyundai dealers must meet the HMA

 facility requirements to qualify for CX Earnback incentives offered under the Accelerate Program,

 which amount to as much as $600 per vehicle. The facility requirements are not reasonable or

 justifiable in light of current and reasonably foreseeable projections of economic conditions,

 financial expectations, and Fitzgerald’s local market. Indeed, in 2020 HMA arbitrarily and

 substantially increased dealer Planning Potential, the measure used to establish each dealer’s

 facility requirements, making the Accelerate Program facility requirements even more

 unreasonable.

        23.      Under the Accelerate Program, HMA conditions dealer margin on dealers

 complying with HMA’s GDSI 2.0 facility requirements. Included among the costly GDSI 2.0

 facility obligations is a requirement that dealers provide Hyundai-exclusive facilities in order to

 earn full margin under the Accelerate Program (the “Accelerate Exclusivity Requirement”). This

 Accelerate Exclusivity Requirement obligates Hyundai dealers to remove from their facilities the



                                                 6
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page19 of 31
                                                                7 of 73 PageID
                                                                        PageID 7155




 operations of all other line-makes the dealer represents, including the Genesis line-make

 distributed by GMA. Complying dealers receive an amount equal to 2% of MSRP of each Hyundai

 sold and qualify for up to $600 in CX Earnback for each Hyundai sold.

        24.     To earn full margin under the Accelerate Program, dealers must commit to renovate

 their facilities to meet GDSI 2.0 Facility standards. Dealers interested in more precisely estimating

 the cost of compliance prior to making the commitment were forced by HMA to pay $15,000 for

 a facility survey. HMA also expressly reserved the right to amend, cancel or revoke the Accelerate

 Program facility component at any time for any reason.

        25.      In withholding from noncompliant dealers more than 2% of MSRP of each

 Hyundai sold, HMA seeks to coerce Fitzgerald and other dealers to remove Genesis operations

 from existing Hyundai facilities.

        26.     The substantial costs of removing Genesis and building facilities exclusive to the

 dealer’s Genesis operations are not justified by the market realities of the Genesis line-make. In

 2020, Fitzgerald on average sold fewer than 3 new Genesis motor vehicles per month. GMA

 currently distributes only four different models of motor vehicles, and Fitzgerald showcases in its

 showroom each of those models. The market for the low-volume Genesis line-make does not

 remotely support Fitzgerald’s building an unnecessary multi-million dollar dealership facility.

        27.     By tying a substantial portion of dealer margin to such unreasonable facility

 requirements, HMA intentionally imposes on Fitzgerald and others an untenable dilemma – sink

 millions of unrecoverable dollars into unjustifiable facility improvements or suffer from

 substantially higher effective wholesale costs that will render the dealer non-competitive and

 significantly impair the dealer’s substantial investments.




                                                  7
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page20 of 31
                                                                8 of 73 PageID
                                                                        PageID 8156




         28.     Upon information and belief, HMA exempts certain selected dealers from the

 Accelerate Program facility requirements, entitling those dealers to substantially reduced effective

 wholesale costs even when they fail to meet the facility components of the Accelerate Program.

         29.     Access to HMA’s substantially reduced effective wholesale pricing, conditioned on

 unreasonable and selectively-applied facility requirements, is not functionally available to

 Fitzgerald.

         30.     Instead, through the Accelerate Program, HMA in bad faith seeks to indirectly

 achieve the same unlawful result they were previously denied under Florida law – taking the

 Genesis line-make from the Hyundai dealer body, awarding the Genesis line-make to only certain

 selected dealers, and mandating that those selected dealers sell and service Genesis motor vehicles

 in stand-alone facilities.

         Sales Performance Objectives

         31.     In addition to unlawfully tying dealer margin to unreasonable facility requirements,

 HMA unlawfully conditions margin on dealers’ meeting arbitrary and unreasonable sales

 performance objectives.

         32.     The Dealer Performance Bonus (“DPB 4.0”) component of HMA’s Accelerate

 Program conditions dealer margin on arbitrary and unreasonable monthly sales objectives and

 “sales efficiency” objectives. Through DPB 4.0, HMA pays dealers amounts equal to between 0%

 and 3% of MSRP of each Hyundai the dealer sells, with the amount depending on the extent to

 which the dealer meets its monthly sales and sales efficiency objectives. The grid used by HMA

 for determining the per vehicle payments is as follows:




                                                  8
Case
  Case
     8:21-cv-00974-VMC-AAS
        8:21-cv-00977-TPB-SPFDocument
                              Document261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page21
                                                                9 of
                                                                  of 31
                                                                     73 PageID
                                                                        PageID 9157




        33.     HMA unilaterally establishes each dealer’s sales objective with reference to the

 dealer’s past performance and an aspirational, unreasonable, and non-localized “growth factor.”

        34.     Upon information and belief, HMA determines Florida dealers’ sales efficiency by

 reference to Hyundai’s market share in Florida as a whole. More specifically, upon information

 and belief, HMA calculates its Florida market share by dividing the number of Hyundai motor

 vehicles sold in Florida by the total number of competitive motor vehicles (Toyotas, Hondas,

 Fords, etc.) sold in Florida during the same time period. HMA then multiplies this percentage by

 the number of competitive motor vehicles sold in the Primary Market Area (“PMA”) that HMA

 has assigned each of its dealers. The result of that calculation is the number of motor vehicles

 each dealer must sell to be considered by HMA as 100% sales efficient. These sales targets ignore

 material local and regional factors, and HMA does not communicate the sales targets to its dealers

 during the period in which the dealer is charged with meeting the target. Dealers that fail to meet

 their sales target achieve a sales efficiency score of less than 100%, dealers that meet their sales

 target achieve a sales efficiency score of 100%, and dealers that exceed their unit target achieve a

 sales efficiency score greater than 100%.

        35.     HMA unilaterally sets Hyundai dealers’ PMAs. In setting the geographic

 boundaries of Hyundai dealers’ respective PMAs, HMA can manipulate and/or affect a particular

 dealer’s “sales efficiency” calculations.    Because HMA uses sales efficiency for dealers’



                                                  9
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 10
                                                             22 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 10
                                                                             158




 qualification for incentives under DPB 4.0 (and its evaluation of a dealer’s compliance with the

 Dealer Agreement), it is imperative that the calculation reflect a dealer’s true sales opportunity. If

 the PMA is too large, the sales efficiency calculated will not reflect a dealer’s true sales

 opportunity.

        36.     This is what has happened to Fitzgerald. Fitzgerald has been assigned a PMA

 which is too large, and the resulting sales efficiency calculation does not accurately reflect

 Fitzgerald’s true sales opportunity. Specifically, the PMA assigned to Fitzgerald includes, and

 Fitzgerald is being held responsible for, census tracts that are located in Hillsborough County. The

 inclusion of the Hillsborough County census tracts in Fitzgerald’s PMA is improper, because those

 census tracts are so far removed from Fitzgerald geographically that there is no inherent advantage

 in serving the customers in those census tracts, and Fitzgerald should not reasonably be held

 responsible for HMA’s sales performance in that market.

        37.     Through DPB 4.0, HMA establishes and implements sales performance criteria for

 Fitzgerald that are unfair, unreasonable, inequitable, and do not consider all relevant and material

 local and regional criteria, data, and facts; and that fail to consider the sales performance of

 dealerships of comparable size to Fitzgerald located in comparable markets. For example, DPB

 4.0 unreasonably and arbitrarily ignores, among other material factors, that different dealers face

 different demographics, different consumer preferences, different lease penetration rates, different

 levels of competition (from other Hyundai dealers and from competing line-make dealers), and

 different marketing budgets of competing line-makes.

        38.     Not only does HMA impose on Fitzgerald unreasonable monthly sales objectives,

 but it does so after the beginning of the applicable month in a manner that unfairly prevents

 Fitzgerald from adequately planning to meet those objectives. For example, in failing to notify



                                                  10
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 11
                                                             23 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 11
                                                                             159




 Fitzgerald of its monthly objective until after the month has already begun, Fitzgerald has

 insufficient time to adequately adjust advertising and marketing, secure additional inventory, or

 increase staffing in an effort to meet its objective.

         39.      The effect of the Accelerate Program, through conditioning dealer margin on sales

 performance objectives, sales efficiency, and facility requirements, is to provide varying per-

 vehicle “incentives” to Florida Hyundai dealers, effectively lowering the wholesale price of motor

 vehicles for certain Florida Hyundai dealers but not others.

         40.      Because not all dealers meet HMA’s unreasonable criteria, the result of the

 Accelerate Program is to create disparate effective wholesale prices of identical motor vehicles

 among Florida Hyundai dealers.

         41.      Access to HMA’s reduced effective wholesale pricing, conditioned on

 unreasonable, disparate, and manipulated sales performance criteria, is not functionally available

 to Fitzgerald.

                                                 CX Earnback

         42.      In addition to conditioning a dealer’s eligibility to receive CX Earnback payments

 on the dealer’s compliance with HMA’s facility requirements, the Accelerate Program conditions

 the amount of CX Earnback payments a dealer receives in part on HMA’s measurement of the

 dealer’s service performance.

         43.      The service performance measure implemented by HMA to determine the amount

 of CX Earnback payments a dealer receives relies on criteria that are unfair, unreasonable,

 inequitable, and do not consider all relevant and material local and regional criteria, data, and facts;

 and that fail to consider the sales performance of dealerships of comparable size to Fitzgerald

 located in comparable markets.



                                                   11
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 12
                                                             24 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 12
                                                                             160




                              Modifications to Accelerate Program

          44.   HMA continues to announce changes and modifications to the Accelerate Program.

          45.   These changes amount to modifications of Fitzgerald’s franchise agreement

 pursuant to section 320.641, Florida Statutes, and without proper notice of such modifications

 provided per applicable law may be voided at Fitzgerald’s option.

          46.   Additionally, each change to the Accelerate Program reaffirms the arbitrary nature

 of the metrics and the near impossibility for a dealer to comply with all of the requirements that

 seem to change at the whim of HMA.

                    Complimentary Maintenance Program Reimbursement

          47.   On February 1, 2020, HMA began including a complimentary maintenance plan,

 called Hyundai Complimentary Maintenance (“HCM”), with every purchase of a new Hyundai

 motor vehicle. HCM covers certain maintenance services for three years or 36,000 miles.

          48.   Pursuant to Section 320.696, Florida Statutes, Fitzgerald has established

 reimbursement rates with HMA for labor performed and for parts sold in connection with, inter

 alia, maintenance plans issued by HMA and its common entities.

          49.   Pursuant to Section 320.696, Florida Statutes, HMA must reimburse Fitzgerald for

 labor performed and parts sold in connection with HCM at Fitzgerald’s established reimbursement

 rates.

          50.   HMA has reimbursed and continues to reimburse Fitzgerald for labor performed

 and parts sold in connection with HCM at flat rates unilaterally set by HMA that are substantially

 below Fitzgerald’s established statutory reimbursement rates.

                                         COUNT I
                  HMA’s Violation of Section 320.64(42)(a), Florida Statutes

          51.   The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

                                                  12
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 13
                                                             25 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 13
                                                                             161




        52.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(42)(a), Florida Statutes.

        53.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        54.     Florida law provides that a licensee such as HMA has violated the law if it “has

 established, implemented, or enforced criteria for measuring the sales or service performance of

 any of its franchised motor vehicle dealers in this state which have a material or adverse effect on

 any motor vehicle dealer and which [a]re unfair, unreasonable, arbitrary, or inequitable.” Section

 320.64(42)(a), Fla. Stat.

        55.     As set forth above, DPB 4.0 and CX Earnback as established, implemented, and

 enforced by HMA contain sales and service performance criteria that are unfair, unreasonable,

 inequitable, and do not consider all relevant and material local and regional criteria, data, and facts.

        56.     The DPB 4.0 objectives and sales efficiency calculations, inter alia, do not

 accurately reflect the sales opportunities available to Fitzgerald; utilize an inappropriately

 constructed PMA for Fitzgerald; rely on a percentage of growth that is arbitrarily established by

 HMA; utilize averages that by definition impose unequal standards on dealers; fail to consider

 relevant and material local criteria, data, and facts specific to the market served by Fitzgerald; and

 fail to consider the performance of other motor vehicle dealers of comparable size to Fitzgerald

 located in comparable markets.




                                                   13
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 14
                                                             26 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 14
                                                                             162




        57.     The CX Earnback service performance calculations utilize averages that by

 definition impose unequal standards on dealers; fail to consider relevant and material local criteria,

 data, and facts specific to the market served by Fitzgerald; and fail to consider the performance of

 other motor vehicle dealers of comparable size to Fitzgerald located in comparable markets.

        58.     These unfair, unreasonable, arbitrary, and inequitable objectives, sales efficiency,

 and service performance calculations have a material and adverse effect on Fitzgerald in that

 Fitzgerald is not receiving or able to receive the full amount of the incentives available under the

 Accelerate Program, resulting in Fitzgerald paying a higher effective wholesale price for motor

 vehicles purchased from HMA than do other dealers that receive the full amount of incentives

 available under the Accelerate Program.

        59.     HMA’s actions violate Section 320.64(42)(a), Florida Statutes, and Fitzgerald has

 been damaged thereby.

        60.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        61.     Accordingly, an injunction restraining HMA from continuing to measure the sales

 performance of Fitzgerald using unfair, unreasonable, and inequitable objectives and sales

 efficiency calculations under the Accelerate Program in violation Section 320.64(42)(a), Florida

 Statutes is appropriate.




                                                   14
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 15
                                                             27 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 15
                                                                             163




       WHEREFORE, Fitzgerald demands:

             (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                for treble damages;

             (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                DPB 4.0 contains unfair, unreasonable, arbitrary or inequitable criteria for

                measuring the performance of Fitzgerald; and (2) HMA’s establishment,

                implementation, or enforcement of DPB 4.0 violates Section 320.64(42)(a),

                Florida Statutes;

             (c) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1) CX

                Earnback contains unfair, unreasonable, arbitrary or inequitable criteria for

                measuring the performance of Fitzgerald; and (2) HMA’s establishment,

                implementation,     or   enforcement of      CX    Earnback     violates Section

                320.64(42)(a), Florida Statutes;

             (d) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                Department of Highway Safety and Motor Vehicles and the State of Florida for

                the use and benefit of Fitzgerald, entry of an injunction requiring HMA to cease

                using any unfair, unreasonable, and inequitable criteria for measuring the

                performance of Fitzgerald for any purposes whatsoever, including, but not

                limited to, DPB 4.0 and CX Earnback;

             (e) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

             (f) such other relief this Court deems just and equitable.



                                              15
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 16
                                                             28 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 16
                                                                             164




                                          COUNT II
                     HMA’s Violation of Section 320.64(38), Florida Statutes

         62.     The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

         63.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(38), Florida Statutes.

         64.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

         65.     Florida law provides that a licensee such as HMA may “offer a bonus, rebate,

 incentive, or other benefit program to its dealers in this state which is calculated or paid on a per

 vehicle basis and is related in part to a dealer’s facility or the expansion, improvement, remodeling,

 alteration or renovation of a dealer’s facility.” § 320.64(38), Fla. Stat. If such a program is

 implemented, “[a]ny dealer who does not comply with the facility criteria . . . is entitled to receive

 a reasonable percentage of the . . . incentive . . . offered by the licensee under that program by

 complying with the criteria or eligibility requirements unrelated to the dealer’s facility under that

 program.” § 320.64(38), Fla. Stat.

         66.     Section 320.64(38), Florida Statutes, elaborates on what is to be considered a

 reasonable percentage, and creates a presumption that it would be reasonable for a licensee to pay

 eighty percent (80%) of the amount available under an incentive program to a dealer that complies

 with all incentive criteria other than the facility related criteria.

         67.     HMA has refused to pay its dealers who comply with all non-facility criteria a

 reasonable percentage of the incentives available under the Accelerate Program.

                                                     16
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 17
                                                             29 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 17
                                                                             165




         68.     Fitzgerald has complied with all lawful Accelerate Program criteria other than

 GDSI 2.0.

         69.     HMA’s refusal to pay Fitzgerald a reasonable percentage of the incentives available

 under the Accelerate Program is a violation of Section 320.64(38), Florida Statutes, and Fitzgerald

 has been damaged thereby.

         70.     Section 320.64(38), Florida Statutes, also provides that a licensee such as HMA has

 violated the law if it has offered a bonus or incentive programs to a dealer or dealers in Florida

 that it does not offer to all other dealers in Florida.

         71.     HMA does not make incentive payments under its Accelerate Program available to

 Fitzgerald on the same terms as it does to all other dealers because the objectives and sales

 efficiency calculations assigned to Fitzgerald are unfair, unreasonable, arbitrary, and inequitable.

         72.     HMA’s refusal to make the incentives payments available under the Accelerate

 Program available to Fitzgerald on the same terms as it does to other dealers is a violation of

 Section 320.64(38), Florida Statutes, and Fitzgerald has been damaged thereby.

         73.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

         74.     Accordingly, an injunction restraining HMA from continuing to violate Section

 320.64(38), Florida Statutes, by failing to pay Fitzgerald a reasonable amount of the incentives




                                                    17
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 18
                                                             30 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 18
                                                                             166




 available under the Accelerate Program and by failing to make the Accelerate Program incentives

 available to Fitzgerald on the same terms as all other dealers is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    HMA fails to pay Fitzgerald a reasonable percentage of the bonuses, incentives,

                    rebates, or other benefits available under the Accelerate Program in violation of

                    Section 320.64(38), Florida Statutes; and (2) in implementing unfair,

                    unreasonable, arbitrary, inequitable and otherwise unlawful performance

                    objectives and facility requirements, HMA fails or refuses to offer to Fitzgerald

                    all bonuses and incentives available under the Accelerate Program in violation

                    of Section 320.64(38), Florida, Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction: (1) requiring that HMA

                    pay Fitzgerald a reasonable percentage of the incentives available under the

                    Accelerate Program for so long as HMA continues to offer the Accelerate

                    Program or comparable program to all other dealers in Florida; and (2) requiring

                    that HMA make equally available to Fitzgerald all incentives available under

                    the Accelerate Program by ceasing the application of unfair, unreasonable,

                    arbitrary, and inequitable sales objectives and sales efficiency calculations;



                                                  18
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 19
                                                             31 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 19
                                                                             167




                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                        COUNT III
                    HMA’s Violation of Section 320.64(18), Florida Statutes

        75.     The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

        76.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(18), Florida Statutes.

        77.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        78.     Section 320.64(18), Florida Statutes, provides that a licensee such as HMA has

 violated the law if it has established a system of distribution of motor vehicles which is “unfair,

 inequitable, unreasonably discriminatory, or not supportable by reason and good cause after

 considering the equities of the affected motor vehicles dealer or dealers.”

        79.     As set forth above, through the Accelerate Program, DPB 4.0, CX Earnback, and

 GDSI 2.0, HMA imposes on Fitzgerald unfair, inequitable, and unreasonably discriminatory sales

 and service performance criteria and facility requirements that are not supportable by reason and

 good cause, and, as a result, Fitzgerald is not receiving or able to receive the full amount of the

 incentives available under the Accelerate Program.

        80.     HMA’s establishment and implementation of the Accelerate Program, including

 DPB 4.0, CX Earnback, and GDSI 2.0 incentives, results in a system of distribution on the part of

 HMA that is unfair, inequitable, unreasonably discriminatory, or not supportable by reason and

                                                  19
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 20
                                                             32 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 20
                                                                             168




 good cause, and results in disparate cost of motor vehicles to Florida Hyundai dealers, including

 Fitzgerald.

        81.     HMA’s actions violate Section 320.64(18), Florida Statutes.

        82.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        83.     Accordingly, an injunction restraining HMA from offering discounts not equally

 available to Fitzgerald and restraining HMA from imposing on Fitzgerald unfair and arbitrary

 monthly sales objectives and sales efficiency calculations and unreasonable facility requirements

 for purposes of incentives available under the Accelerate Program in violation Section 320.64(18),

 Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that HMA

                    has established or implemented a system of motor vehicle distribution that is,

                    by means of the Accelerate Program, unfair, inequitable, unreasonably

                    discriminatory, or not supportable by reason and good cause after considering

                    the equities of Fitzgerald in violation of Section 320.64(18), Florida Statutes;



                                                   20
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 21
                                                             33 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 21
                                                                             169




                 (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                     Department of Highway Safety and Motor Vehicles and the State of Florida for

                     the use and benefit of Fitzgerald, entry of an injunction restraining HMA from

                     offering discounts not equally available to Fitzgerald and restraining HMA

                     from imposing on Fitzgerald unfair and arbitrary sales objectives and sales

                     efficiency calculations and unreasonable facility requirements for purposes of

                     incentives available under the Accelerate Program;

                 (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                 (e) such other relief this Court deems just and equitable.

                                         COUNT IV
                     HMA’s Violation of Section 320.64(37), Florida Statutes

         84.     The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

         85.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(37), Florida Statutes.

         86.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

         87.     Section 320.64(37), Florida Statutes, provides that a licensee such as HMA has

 violated the law if it has

         refused to allow or has limited or restricted a motor vehicle dealer from acquiring
         or adding a sales or service operation for another line-make of motor vehicle at the
         same or expanded facility unless . . . the licensee can demonstrate that such refusal,
         limitation, or restriction is justified by consideration of reasonable facility and
         financial requirements and the dealer’s performance for existing line-make.

                                                   21
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 22
                                                             34 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 22
                                                                             170




        88.     Through the Accelerate Program and the GDSI 2.0, including the Accelerate

 Exclusivity Requirement, HMA has limited or restricted Fitzgerald’s ability to operate its Genesis

 sales and service operation at the Dealership Location without lawful justification.

        89.     HMA’s actions violate Section 320.64(37), Florida Statutes.

        90.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        91.     Accordingly, an injunction restraining HMA from implementing the GDSI 2.0,

 including the Accelerate Exclusivity Requirement, in violation Section 320.64(37), Florida

 Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that HMA,

                    through the Accelerate Program and GDSI 2.0, refused to allow or has limited

                    or restricted Fitzgerald from acquiring or adding another line-make sales or

                    service operation at its Hyundai facility in violation of Section 320.64(37),

                    Florida Statutes;




                                                   22
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 23
                                                             35 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 23
                                                                             171




                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining HMA from

                    implementing the Accelerate Exclusivity Requirement and GDSI 2.0;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                         COUNT V
                     HMA’s Violation of Section 320.64(6), Florida Statutes

        92.     The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

        93.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(6), Florida Statutes.

        94.     Pursuant to Section 320.695, to the extent this action seeks injunctive relief, this

 action is brought by Fitzgerald in the name of the Florida Department of Highway Safety and

 Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        95.     Section 320.64(6), Florida Statutes, provides that a licensee such as HMA has

 violated the law if it has “coerced or attempted to coerce any motor vehicle dealer to enter into any

 agreement with the licensee.”

        96.     By tying incentives in the Accelerate Program to GDSI 2.0 and the Accelerate

 Exclusivity Requirement, and by placing dealers who do not comply with such requirements at a

 cost disadvantage relative to dealers who receive full Accelerate Program incentives, HMA has

 coerced or attempted to coerce Fitzgerald and others to enter into an agreement with HMA to

 create a GDSI 2.0-compliant Hyundai-exclusive sales and service facility.

                                                  23
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 24
                                                             36 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 24
                                                                             172




        97.     HMA’s actions violate Section 320.64(6), Florida Statutes.

        98.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        99.     Accordingly, an injunction restraining HMA from implementing the Accelerate

 Exclusivity Requirement in violation Section 320.64(6), Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that HMA,

                    through the Accelerate Program, has coerced or attempted to coerce Fitzgerald

                    to enter into an agreement with HMA in violation of Section 320.64(6), Florida

                    Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining HMA from

                    implementing the Accelerate Program and GDSI 2.0, including the Accelerate

                    Exclusivity Requirement;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and



                                                   24
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 25
                                                             37 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 25
                                                                             173




                (e) such other relief this Court deems just and equitable.

                                        COUNT VI
                  HMA’s Violation of Section 320.64(10)(b), Florida Statutes

        100.    The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

        101.    This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.64(6), Florida Statutes.

        102.    Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        103.    Section 320.64(10)(b), Florida Statutes, provides that a licensee such as HMA:

        may not require a motor vehicle dealer, by agreement, program, policy, standard or
        otherwise, to make substantial changes, alterations, or remodeling to, or to replace
        a motor vehicle dealer’s sales or service facilities unless the licensee’s requirements
        are reasonable and justifiable in light of the current and reasonable foreseeable
        projections of economic conditions, financial expectations, and the motor vehicle
        dealer’s market for the licensee’s motor vehicles.

        104.    By tying incentives in the Accelerate Program to GDSI 2.0 and the Accelerate

 Exclusivity Requirement, and by placing dealers who do not comply with such requirements at a

 substantial cost disadvantage relative to dealers who receive full Accelerate Program incentives,

 HMA has required Fitzgerald to make substantial changes to its facilities and to create a GDSI 2.0-

 compliant Hyundai-exclusive sales and service facility. These requirements are not reasonable and

 justifiable in light of current and reasonably foreseeable projections of economic conditions,

 financial expectations, and Fitzgerald’s market for Hyundai motor vehicles.

        105.    HMA’s actions violate Section 320.64(10)(b), Florida Statutes.



                                                  25
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 26
                                                             38 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 26
                                                                             174




        106.    Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        107.    Accordingly, an injunction restraining HMA from implementing the Accelerate

 Exclusivity Requirement in violation Section 320.64(10)(b), Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    HMA, by means of the Accelerate Program, requires Fitzgerald to make

                    substantial changes, alterations, or remodeling to its sales or service facilities;

                    and (2) the substantial changes, alterations, or remodeling to Fitzgerald’s sales

                    or service facilities required by HMA are not reasonable and justifiable in light

                    of the current and reasonable foreseeable projections of economic conditions,

                    financial expectations, and Fitzgerald’s market for HMA’s motor vehicles, in

                    violation of Section 320.64(10)(b), Florida Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining HMA from



                                                   26
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 27
                                                             39 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 27
                                                                             175




                    implementing the Accelerate Program and GDSI 2.0, including the Accelerate

                    Exclusivity Requirement;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                         COUNT VII
                      HMA’s Violation of Section 320.696, Florida Statutes

        108.    The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

        109.    This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for HMA’s violation of Section 320.696, Florida Statutes.

        110.    Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        111.    Section 320.696, Florida Statutes, requires that a licensee such has HMA must

 compensate a dealer for parts and labor included in work performed by a motor vehicle dealer in

 “to maintain or repair a licensee’s product under a warranty or maintenance plan . . . issued by the

 licensee or its common entity . . . .” § 320.696(1), Fla. Stat.

        112.    HCM is a maintenance plan issued by HMA or its common entity.

        113.    Pursuant to Section 320.696(3) and (4), Florida Statutes, Fitzgerald has established

 reimbursement rates with HMA for labor performed and for parts sold in connection with all

 covered work under Florida law.

        114.    Despite these established rates, HMA has reimbursed and continues to reimburse

 Fitzgerald for labor performed and parts sold pursuant to HCM at rates substantially below what

                                                  27
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 28
                                                             40 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 28
                                                                             176




 HMA owes Fitzgerald for that work pursuant to Fitzgerald’s established statutory reimbursement

 rates.

          115.   HMA’s refusal to reimburse Fitzgerald at Fitzgerald’s established statutory rates

 for labor performed and parts sold pursuant to HCM is a violation of Section 320.696, Florida

 Statutes.

          116.   Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

          117.   Accordingly, an injunction requiring HMA to reimburse Fitzgerald at its

 established rates for labor performed and parts sold pursuant to HCM as required by Section

 320.696, Florida Statutes, is appropriate.

          WHEREFORE, Fitzgerald demands:

                 (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against HMA

                    for treble damages;

                 (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    labor Fitzgerald performs and parts Fitzgerald sells pursuant to HCM is worked

                    covered under Section 320.696, Florida Statutes; (2) HMA must reimburse

                    Fitzgerald for labor performed and parts sold pursuant to HCM at Fitzgerald’s

                    established statutory reimbursement rates; and (3) HMA failed to reimburse



                                                   28
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 29
                                                             41 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 29
                                                                             177




                    Fitzgerald for labor performed and parts sold pursuant to HCM at Fitzgerald’s

                    established statutory reimbursement rates in violation of Section 320.696,

                    Florida Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction requiring HMA to

                    reimburse Fitzgerald at its established rates for labor performed and parts sold

                    pursuant to HCM, as required by Section 320.696, Florida Statutes;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                      COUNT VIII
                 HMA’s Violation of Robinson-Patman Act, 15 U.S.C. § 13(a)

        118.    The allegations of paragraphs 1 through 50 are re-alleged as if fully set forth herein.

        119.    This Count is a claim arising under Sections 4 and 16 of the Clayton Act, 15 U.S.C.

 §§ 15(a) and 26, for HMA’s violations of the Robinson-Patman Act, 15 U.S.C. § 13(a).

        120.    HMA is a motor vehicle distributor engaged in the sale of motor vehicles in

 interstate commerce. The HMA motor vehicles sold to Fitzgerald and its competitors are

 manufactured outside the state of Florida and transported across state lines to Fitzgerald and its

 competitors for resale to consumers.

        121.    By way of the Accelerate Program, HMA has sold motor vehicles of like grade and

 quality in contemporaneous interstate sales to competitors of Fitzgerald at lower prices than the

 prices at which those motor vehicles are sold to Fitzgerald.




                                                  29
Case
 Case8:21-cv-00974-VMC-AAS
       8:21-cv-00977-TPB-SPF Document
                              Document26 Filed 04/23/21
                                       1 Filed 07/27/21 Page
                                                        Page 30
                                                             42 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 30
                                                                             178




        122.    Fitzgerald competes with other Hyundai dealers in the West Central Florida market

 and elsewhere that pay lower prices for Hyundai motor vehicles as a result of the Accelerate

 Program.

        123.    The effect of HMA’s unlawful discrimination has been substantially to lessen

 competition between and among Fitzgerald and the other Hyundai dealers with which it competes.

 The favored dealers who receive discounts by way of the Accelerate Program have lowered their

 retail prices to reflect their lower effective wholesale cost, forcing Fitzgerald to lose sales, reduce

 its margins, or both.

        124.    The discounts provided to competing Hyundai dealers by way of the Accelerate

 Program are not functionally available to Fitzgerald.

        125.    The favored dealers who receive discounts by way of the Accelerate Program

 provide no service or savings to HMA which are not provided in identical kind by Fitzgerald. Each

 affected dealer maintains an inventory of purchased motor vehicles on dealership property and

 competes to sell and service Hyundai motor vehicles in accordance with Hyundai Sales and

 Service Agreements.

        126.    As a direct and proximate result of HMA’s violations of the Robinson-Patman Act,

 Fitzgerald has suffered injury to its business and property in the form of (a) lost sales to favored

 competitors and/or (b) lost profit margin in an attempt to prevent the loss of such sales. Fitzgerald’s

 injury is of the kind the Robinson-Patman Act was designed to prevent and flows from that which

 makes HMA’s conduct unlawful.

        WHEREFORE, Fitzgerald demands entry of a judgment against HMA (a) declaring that

 HMA has violated the Robinson-Patman Act, 15 U.S.C. § 13(a), by and through its continued

 implementation of discriminatory price discounts under and pursuant to the Accelerate Program;



                                                   30
 Case8:21-cv-00974-VMC-AAS
Case   8:21-cv-00977-TPB-SPF Document
                              Document26
                                       1 Filed
                                         Filed 04/23/21
                                               07/27/21 Page
                                                        Page 31
                                                             43 of
                                                                of 31
                                                                   73 PageID
                                                                      PageID 31
                                                                             179




 (b) enjoining, pursuant to 15 U.SC. § 26, HMA’s continued implementation of discriminatory

 pricing through the Accelerate Program or otherwise; (c) awarding attorney’s fees and costs

 pursuant to 15 U.S.C. § 15(a) and 15 U.S.C. § 26; and (d) granting such other relief this Court

 deems just and equitable.

                                        Jury Trial Demand

        Plaintiff hereby demands trial by jury of all matters so triable.

        Respectfully submitted this 23rd day of April, 2021.


                                               /s/ John W. Forehand
                                               John W. Forehand (Fla. Bar No. 979813)
                                               jforehand@kfb-law.com
                                               R. Craig Spickard (Fla. Bar No. 721751)
                                               cspickard@kfb-law.com
                                               Kurkin Forehand Brandes LLP
                                               315 South Calhoun Street, Suite 850
                                               Tallahassee, FL 32301
                                               Telephone: (850) 391-5060
                                               Facsimile: (850) 391-2645




                                                  31
Case 8:21-cv-00974-VMC-AAS Document 26 Filed 07/27/21 Page 44 of 73 PageID 180




                     EXHIBIT 2
  Case
Case    8:21-cv-00974-VMC-AASDocument
     8:21-cv-00974-VMC-AAS     Document
                                      261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page45
                                                                1 of 29
                                                                     73 PageID 1
                                                                               181




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  FITZGERALD MOTORS, INC.,
  for itself and in the name of the Department
  of Highway Safety and Motor Vehicles of
  the State of Florida, for its use and benefit,

                                                    CASE NO.:
            Plaintiff,

  v.

  GENESIS MOTOR AMERICA, LLC,

            Defendants.



                          COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, Fitzgerald Motors, Inc., sues Defendant, Genesis Motor America, LLC, and

 states:

                                                   Parties

           1.      Plaintiff, Fitzgerald Motors, Inc. (“Fitzgerald”), is a Florida corporation with its

 principal place of business in Pinellas County, Florida. Fitzgerald is a “motor vehicle dealer” as

 defined in Section 320.60(11)(a), Florida Statutes. Fitzgerald brings this Complaint for itself with

 respect to claims for damages and declaratory relief, and in the name of the Department of

 Highway Safety and Motor Vehicles of the State of Florida for the use and benefit of Fitzgerald

 with respect to claims for injunctive relief pursuant to 320.695, Florida Statutes.

           2.      Defendant, Genesis Motor America, LLC (“GMA”), whose sole member is

 Hyundai Motor America Corporation (“HMA”), is a California limited liability company with its

 principal place of business in California. GMA is registered to do business in Florida and is
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page46    73 PageID 2
                                                                2 of 29        182




 actively doing business in Pinellas County, Florida. GMA is a “distributor” as defined in Section

 320.60(5), Florida Statutes, a “manufacturer” as defined in Section 320.60(9), Florida Statutes,

 and a “licensee” as defined in Section 320.60(8), Florida Statutes.

        3.      Fitzgerald and GMA are parties to a Genesis Dealer Sales and Service Agreement

 (the “Genesis Dealer Agreement”) pursuant to which Fitzgerald operates a dealership for the sale

 and service of Genesis brand motor vehicles at the Dealership Location. The Genesis Dealer

 Agreement is a “franchise agreement” as defined in Section 320.60(1), Florida Statutes.

                                      Jurisdiction and Venue

        6.      Pursuant to 28 U.S.C. §§ 1331, 1332, and 1367, this Court has jurisdiction over the

 issues herein raised, and the amount in controversy exceeds $75,000.00.

        7.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this Court, as a substantial

 part of the events or omissions giving rise to the claim occurred in the Middle District of Florida

                                        General Allegations

        8.      HMA is a subsidiary of Hyundai Motor Company (“HMC”). HMC, through other

 subsidiaries, manufactures Hyundai and Genesis line-make motor vehicles. HMA is the sole

 distributor of Hyundai line-make motor vehicles in the United States.

        9.      GMA is a subsidiary of HMA and, since 2018, has been the sole distributor of

 Genesis line-make motor vehicles in the United States.

        10.     Originally, HMC produced Genesis motor vehicles as models of the Hyundai line-

 make. These “Hyundai Genesis” models were originally distributed in the United States through

 HMA and were retailed exclusively by franchised Hyundai dealers, including Fitzgerald, under

 their respective Hyundai Dealer Sales and Service Agreements.




                                                  2
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page47    73 PageID 3
                                                                3 of 29        183




        11.     In 2016, HMA announced that later in the year it would begin to distribute a new

 model Hyundai, called the “Genesis.” Under Florida law, dealers who have a Hyundai franchise

 have the right to receive from HMA and sell to the public all Hyundai line-make motor vehicles

 regardless of model. However, HMA unlawfully required Hyundai dealers to execute a “Genesis

 Participation Agreement” (“GPA”) as a precondition to receiving Genesis model motor vehicles

 from HMA. The one-sided GPA unilaterally created by HMA imposed additional facility, staffing,

 and training requirements on Hyundai dealers. HMA’s imposition of the GPA on dealers as a

 precondition to receiving Genesis model motor vehicles violated Sections 320.64(18), (19), and

 (22), Florida Statutes, which expressly prohibit HMA from conditioning the distribution of

 Hyundai motor vehicles on dealers’ executing an additional agreement.

        12.     In 2017, HMA announced its intention to unlawfully withhold Genesis motor

 vehicles from Hyundai dealers. HMA stated it was abandoning the GPA and would instead

 establish Genesis as an independent line-make separate from Hyundai, creating GMA, and

 designating GMA as the sole distributor of Genesis model motor vehicles in the United States in

 place of HMA.

        13.     Additionally, HMA announced that it would cease distributing Genesis model

 motor vehicles to existing Hyundai dealers and would instead develop a new dealer network for

 the sale and service of Genesis model motor vehicles. In establishing this new dealer network,

 HMA and GMA intended to take Genesis model motor vehicles away from the Hyundai dealer

 network and instead distribute them to a smaller group of dealers hand-selected by HMA and GMA

 to be Genesis dealers. HMA and GMA intended for the new Genesis dealer network to be

 significantly smaller than the existing Hyundai dealer network and for that newly selected Genesis




                                                 3
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page48    73 PageID 4
                                                                4 of 29        184




 dealers to operate in stand-alone facilities separate from Hyundai and any other motor vehicle

 franchise.

        14.    In December 2017, GMA submitted an application with the Florida Department of

 Highway Safety and Motor Vehicles (“DHSMV”) for a license to distribute Genesis motor

 vehicles in Florida. However, GMA’s application was rejected because HMA and GMA’s plan

 for creating a new Genesis dealer body violated Florida law.

        15.    Specifically, under Section 320.6415, Florida Statutes, in the event of a

 change in a plan or system of distribution (like the change of distribution of Genesis motor

 vehicles from HMA to GMA), any request for licensure by a potential distributor must be

 denied “unless the applicant offers to each motor vehicle dealer who is a party to the

 franchise agreement a new franchise agreement containing substantially the same provisions

 which were contained in the previous franchise agreement . . . .”       Thus, although Florida

 law did not prohibit the splitting off of Genesis from Hyundai and the creation of a new

 line-make, the law did prohibit HMA and GMA from denying existing Hyundai dealers

 their right to sell and service Genesis model motor vehicles .

        16.    Because of HMA and GMA’s attempt to violate Florida law and their dealers’

 rights, the DHSMV refused to approve GMA’s application for a distributor license unless HMA

 and GMA agreed to offer to every existing Florida Hyundai dealer a Genesis Dealer Sales and

 Service Agreement containing the same terms as existed in their respective Hyundai Dealer Sales

 and Service Agreements. HMA and GMA ultimately agreed, and the DHSMV granted GMA a

 license to distribute a newly formed Genesis line-make in Florida.

        17.    Upon issuance of its distributor license by the DHSMV, GMA offered Genesis

 Dealer Sales and Service Agreements to all existing Florida Hyundai dealers. GMA and Fitzgerald



                                                 4
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page49    73 PageID 5
                                                                5 of 29        185




 executed a Genesis Dealer Agreement effective December 20, 2019. Approximately one year

 later, GMA announced a radical program unlawfully designed to accomplish indirectly what HMA

 and GMA were prohibited previously from achieving directly – a smaller, hand-selected Genesis

 dealer body with stand-alone Genesis facilities.

                                    GMA’s Keystone Program

        18.     In or about January 2020, with no notice, GMA announced a so-called “bonus”

 program designed to coerce dealers into complying with various demands. To coerce compliance,

 GMA’s Keystone Program unlawfully conditions a majority of dealers’ gross margin on whether

 a dealer complies with or attains various unilaterally set objectives or criteria. More specifically,

 GMA conditions an amount equal to 10.7% of Manufacturer’s Suggested Retail Price (“MSRP”)

 of each Genesis sold.

        19.     Dealers, including Fitzgerald, that cannot or do not meet GMA’s arbitrary and

 disparate demands forego payment and suffer an increased effective wholesale cost, which places

 them at a distinct competitive disadvantage as compared to neighboring dealers that meet the

 demands. Unlike noncomplying dealers, complying dealers benefit from substantially decreased

 effective wholesale cost, and gain the ability to offer prospective customers substantially lower

 retail pricing, allowing them to lure customers away from noncomplying dealers.

        20.     The result of the Keystone Program is unlawful and anti-competitive price

 discrimination, with certain dealers paying thousands of dollars more than others for goods of like

 grade and quality, i.e. materially identical motor vehicles. Fitzgerald and other noncomplying

 dealers to whom these so-called “incentive payments” are not functionally available cannot

 compete when neighboring complying dealers are able to sell materially identical vehicles at

 substantially lower prices.



                                                    5
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page50    73 PageID 6
                                                                6 of 29        186




         21.    Among the conditions tied to dealer margin, the Keystone Program unlawfully

 require dealers to construct stand-alone Genesis facilities and to meet arbitrary and unreasonable

 sales performance objectives.

         Facility Requirements

         22.    Through the Keystone Program, GMA imposes unreasonable facility requirements

 unlawfully intended to decrease the dealer body and to coerce Genesis dealers to construct stand-

 alone Genesis facilities. GMA withholds from dealers so-called “incentive payments,” amounting

 to 8% of MRSP of each Genesis sold, unless the dealer builds a new multi-million dollar stand-

 alone Genesis facility. The facility requirements are not reasonable or justifiable in light of current

 and reasonably foreseeable projections of economic conditions, financial expectations, and

 Fitzgerald’s local market. Indeed, in 2020 GMA arbitrarily and substantially increased dealer

 Planning Potential, the measure used to establish each dealer’s facility requirements, making the

 Keystone Program facility requirements even more unreasonable.

         23.    GMA conditions dealer margin on dealers’ complying with GMA’s facility

 standards. Included among the Keystone Program’s costly facility obligations is a requirement that

 dealers construct Genesis-exclusive facilities (the “Keystone Exclusivity Requirement”). This

 Keystone Exclusivity Requirement obligates Genesis dealers to remove from their facilities the

 operations of all other line-makes the dealer represents, including the Hyundai line-make

 distributed by HMA. Complying dealers receive an amount equal to 4% of MSRP of each Genesis

 sold.

         24.    The Keystone Program also has a component called the “Leadership Bonus,” which

 ties an additional amount equal to 4% of MSRP of each Genesis sold to a dealer meeting every

 component of the Keystone Program, including the facility component. Thus, in total, GMA will



                                                   6
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page51    73 PageID 7
                                                                7 of 29        187




 withhold an amount equal to 8% of MSRP of each Genesis sold from dealers that do not build

 stand-alone Genesis facilities that comply with Keystone Facility standards. Eight percent (8%) of

 MSRP of a Genesis amounts to the majority of a dealer’s gross margin and can amount to over

 $6,000 per vehicle.

         25.     In withholding from noncompliant dealers 8% of MSRP of each Genesis sold,

 GMA seeks to coerce Fitzgerald and other dealers to build stand-alone Genesis facilities.

         26.     The substantial costs of building stand-alone facilities are not justified by the

 market realities of the Genesis line-make. In 2020, Fitzgerald on average sold fewer than 3 new

 Genesis motor vehicles per month. GMA currently distributes only four different models of motor

 vehicles, and Fitzgerald showcases in its showroom each of those models. The market for the low-

 volume Genesis line-make does not remotely support Fitzgerald’s building an unnecessary multi-

 million dollar facility.

         27.     By tying a substantial portion of dealer margin to such unreasonable facility

 requirements, GMA intentionally imposes on Fitzgerald and others an untenable dilemma – sink

 millions of unrecoverable dollars into unjustifiable facility improvements or suffer from

 substantially higher effective wholesale costs that will render the dealer non-competitive and

 significantly impair the dealer’s substantial investments.

         28.     Upon information and belief, GMA exempts certain selected dealers from the

 Keystone Program facility requirements, entitling those dealers to substantially reduced effective

 wholesale costs even when they fail to meet the facility components of the Keystone Program.

         29.     Access to GMA’s substantially reduced effective wholesale pricing, conditioned on

 unreasonable and selectively-applied facility requirements, is not functionally available to

 Fitzgerald.



                                                  7
Case 8:21-cv-00974-VMC-AAS
  Case  8:21-cv-00974-VMC-AASDocument 261 Filed
                               Document    Filed07/27/21
                                                 04/23/21 Page
                                                           Page52    73 PageID 8
                                                                8 of 29        188




         30.     Instead, through the Keystone Program, GMA in bad faith seeks to indirectly

 achieve the same unlawful result they were previously denied under Florida law – taking the

 Genesis line-make from the Hyundai dealer body, awarding the Genesis line-make to only certain

 selected dealers, and mandating that those selected dealers sell and service Genesis motor vehicles

 in stand-alone facilities.

         Sales Performance Objectives

         31.     In addition to unlawfully tying dealer margin to unreasonable facility requirements,

 GMA unlawfully conditions margin on dealers’ meeting arbitrary and unreasonable sales

 performance objectives.

         32.     The Retailer Performance Bonus (“RPB”) component of GMA’s Keystone

 Program conditions dealer margin on arbitrary and unreasonable monthly and quarterly sales

 objectives. Through RPB, GMA pays dealers that meet their monthly or quarterly sales objective

 an amount equal to 1.5% of the MSRP of each vehicle a dealer sells. Through its so-called

 “Leadership Bonus” GMA ties an additional amount equal to 4% of MSRP of each Genesis sold

 to a dealer’s meeting every component of the Keystone Program, including RPB.

         33.     GMA unilaterally establishes each dealer’s sales objective with reference to the

 dealer’s past performance and an aspirational, unreasonable, and non-localized “growth factor.”

         34.     Through RPB, GMA establishes and implementsd sales performance criteria for

 Fitzgerald that are unfair, unreasonable, inequitable, and do not consider all relevant and material

 local and regional criteria, data, and facts; and that fail to consider the sales performance of

 dealerships of comparable size to Fitzgerald located in comparable markets. For example, RPB

 unreasonably and arbitrarily ignores, among other material factors, that different dealers face

 different demographics, different consumer preferences, different lease penetration rates, different



                                                  8
Case
  Case
     8:21-cv-00974-VMC-AAS
        8:21-cv-00974-VMC-AASDocument
                               Document
                                      261 Filed
                                           Filed07/27/21
                                                 04/23/21 Page
                                                           Page53
                                                                9 of 29
                                                                     73 PageID 9
                                                                               189




 levels of competition (from other Genesis dealers and from competing line-make dealers), and

 different marketing budgets of competing line-makes.

         35.      Not only does GMA impose on Fitzgerald unreasonable monthly sales objectives,

 but they do so after the beginning of the applicable month in a manner that unfairly prevents

 Fitzgerald from adequately planning to meet those objectives. For example, in failing to notify

 Fitzgerald of its monthly objective until after the month has already begun, Fitzgerald has

 insufficient time to adequately adjust advertising and marketing, secure additional inventory, or

 increase staffing in an effort to meet its objective.

         36.      The effect of the Keystone Program, through conditioning dealer margin on sales

 performance objectives and facility requirements, is to provide varying per-vehicle “incentives”

 to Florida Genesis dealers, effectively lowering the effective wholesale price of vehicles for certain

 Florida Genesis dealers but not others.

         37.      Because not all dealers meet GMA’s unreasonable criteria, the result of the

 Keystone Program is to create disparate effective wholesale prices of identical vehicles among

 Florida Genesis dealers.

         38.      Access to GMA’s reduced effective wholesale pricing, conditioned on

 unreasonable, disparate, and manipulated sales performance criteria, is not functionally available

 to Fitzgerald.

                       Modifications to Accelerate and Keystone Programs

         39.      GMA continues to announce changes and modifications to the Keystone Program.

         40.      These changes amount to modifications of Fitzgerald’s franchise agreement

 pursuant to section 320.641, Florida Statutes, and without proper notice of such modifications

 provided per applicable law may be voided at Fitzgerald’s option.



                                                    9
 Case8:21-cv-00974-VMC-AAS
Case  8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 10
                                                            54 of 29
                                                                  73 PageID 10
                                                                            190




          41.    Additionally, each change to the Keystone Program reaffirms the arbitrary nature

 of these metrics and the near impossibility for a dealer to comply with all of the requirements that

 seem to changes at the whim of GMA.

                     Complimentary Maintenance Program Reimbursement

          42.    In 2016, HMA began including a complimentary maintenance plan, called Hyundai

 Complimentary Maintenance (“HCM”), with every purchase of a new Genesis model motor

 vehicle.

          43.    When GMA became the distributor of Genesis motor vehicles, GMA continued to

 include complimentary maintenance, now called Genesis Complimentary Maintenance (“GCM”),

 with the purchase of Genesis motor vehicles. GCM covers certain maintenance services, including

 oil changes, oil filter replacements, tire rotations, and multi-point inspections, for three years or

 36,000 miles.

          44.    Pursuant to Section 320.696, Florida Statutes, Fitzgerald has established

 reimbursement rates with GMA for labor performed and for parts sold in connection with, inter

 alia, maintenance plans issued by GMA and their common entities.

          45.    Pursuant to Section 320.696, Florida Statutes, GMA must reimburse Fitzgerald for

 labor performed and parts sold in connection with GCM at Fitzgerald’s established reimbursement

 rates.

          46.    GMA has reimbursed and continues to reimburse Fitzgerald for labor performed

 and parts sold in connection with GCM at flat rates unilaterally set by GMA that are substantially

 below Fitzgerald’s established statutory reimbursement rates.

                                          COUNT I
                   GMA’s Violation of Section 320.64(42)(a), Florida Statutes

          47.    The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

                                                   10
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 11
                                      1 Filed 04/23/21      55 of 29
                                                                  73 PageID 11
                                                                            191




        48.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(42)(a), Florida Statutes.

        49.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        50.     Florida law provides that a licensee such as GMA has violated the law if it “has

 established, implemented, or enforced criteria for measuring the sales or service performance of

 any of its franchised motor vehicle dealers in this state which have a material or adverse effect on

 any motor vehicle dealer and which [a]re unfair, unreasonable, arbitrary, or inequitable.” Section

 320.64(42)(a), Fla. Stat.

        51.     As set forth above, the RPB as established, implemented, and enforced by GMA

 contains sales performance criteria that are unfair, unreasonable, inequitable, and do not consider

 all relevant and material local and regional criteria, data, and facts.

        52.     The RPB objectives, inter alia, do not accurately reflect the sales opportunities

 available to Fitzgerald; rely on a percentage of growth that is arbitrarily established by GMA;

 utilize averages that by definition impose unequal standards on dealers; fail to consider relevant

 and material local criteria, data, and facts specific to the market served by Fitzgerald; and fail to

 consider the performance of other motor vehicle dealers of comparable size to Fitzgerald located

 in comparable markets.

        53.     These unfair, unreasonable, arbitrary, and inequitable objectives have a material

 and adverse effect on Fitzgerald in that Fitzgerald is not receiving or able to receive the full amount



                                                   11
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 12
                                      1 Filed 04/23/21      56 of 29
                                                                  73 PageID 12
                                                                            192




 of the incentives available under the Keystone Program, resulting in Fitzgerald suffering from

 larger effective wholesale costs for motor vehicles purchased from GMA than do other dealers that

 receive the full amount of incentives available under the Keystone Program.

        54.     GMA’s actions violate Section 320.64(42)(a), Florida Statutes.

        55.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        56.     Accordingly, an injunction restraining GMA from continuing to measure the sales

 performance of Fitzgerald using unfair, unreasonable, and inequitable objectives under the

 Keystone Program in violation Section 320.64(42)(a), Florida Statutes is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    RPB and the Leadership Bonus contain unfair, unreasonable, arbitrary or

                    inequitable criteria for measuring the performance of Fitzgerald; and (2)

                    GMA’s establishment, implementation, or enforcement of RPB and the

                    Leadership Bonus violates Section 320.64(42)(a), Florida Statutes;




                                                   12
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 13
                                                            57 of 29
                                                                  73 PageID 13
                                                                            193




                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction requiring GMA to cease

                    using any unfair, unreasonable, and inequitable criteria for measuring the

                    performance of Fitzgerald for any purposes whatsoever, including, but not

                    limited to, RPB sales objectives and Leadership Bonus under the Keystone

                    Program;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                         COUNT II
                    GMA’s Violation of Section 320.64(38), Florida Statutes

        57.     The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

        58.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(38), Florida Statutes.

        59.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        60.     Florida law provides that a licensee such as GMA may “offer a bonus, rebate,

 incentive, or other benefit program to its dealers in this state which is calculated or paid on a per

 vehicle basis and is related in part to a dealer’s facility or the expansion, improvement, remodeling,

 alteration or renovation of a dealer’s facility.” Section 320.64(38), Fla. Stat. If such a program is

 implemented, “[a]ny dealer who does not comply with the facility criteria . . . is entitled to receive

                                                  13
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 14
                                      1 Filed 04/23/21      58 of 29
                                                                  73 PageID 14
                                                                            194




 a reasonable percentage of the . . . incentive . . . offered by the licensee under that program by

 complying with the criteria or eligibility requirements unrelated to the dealer’s facility under that

 program.” Section 320.64(38), Fla. Stat.

         61.     Section 320.64(38), Florida Statutes, elaborates on what is to be considered a

 reasonable percentage, and creates a presumption that it would be reasonable for a licensee to pay

 eighty percent (80%) of the amount available under an incentive program to a dealer that complies

 with all incentive criteria other than the facility related criteria.

         62.     GMA has refused to pay its dealers who comply with all non-facility criteria a

 reasonable percentage of the incentives available under the Keystone Program.

         63.     Fitzgerald has complied with all Keystone Program criteria other than the Keystone

 Facility standards (or Fitzgerald’s failure to comply with RPB is excused because such criteria

 violates Florida law).

         64.     GMA’s refusal to pay Fitzgerald a reasonable percentage of the incentives available

 under the Keystone Program is a violation of Section 320.64(38), Florida Statutes.

         65.     Section 320.64(38), Florida Statutes, also provides that a licensee such as GMA has

 violated the law if it has offered a bonus or incentive programs to a dealer or dealers in Florida

 that it does not offer to all other dealers in Florida.

         66.     GMA does not make incentive payments under its Keystone Program available to

 Fitzgerald on the same terms as it does to all other dealers because the objectives assigned to

 Fitzgerald are unfair, unreasonable, arbitrary, and inequitable.

         67.     GMA’s refusal to make the incentives payments available under the Keystone

 Program available to Fitzgerald on the same terms as it does to other dealers is a violation of

 Section 320.64(38), Florida Statutes.



                                                     14
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 15
                                      1 Filed 04/23/21      59 of 29
                                                                  73 PageID 15
                                                                            195




        68.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        69.     Accordingly, an injunction restraining GMA from continuing to violate Section

 320.64(38), Florida Statutes, by failing to pay Fitzgerald a reasonable amount of the incentives

 available under the Keystone Program and by failing to make the Keystone Program incentives

 available to Fitzgerald on the same terms as all other dealers is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    GMA fails to pay Fitzgerald a reasonable percentage of the bonuses, incentives,

                    rebates, or other benefits available under the Keystone Program in violation of

                    Section 320.64(38), Florida Statutes; and (2) in implementing unfair,

                    unreasonable, arbitrary, inequitable and otherwise unlawful performance

                    objectives and facility requirements, GMA fails or refuses to offer to Fitzgerald

                    all bonuses and incentives available under the Keystone Program in violation

                    of Section 320.64(38), Florida, Statutes;




                                                   15
 Case8:21-cv-00974-VMC-AAS
Case  8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 16
                                                            60 of 29
                                                                  73 PageID 16
                                                                            196




                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction: (1) requiring that GMA

                    pay Fitzgerald a reasonable percentage of the incentives available under the

                    Keystone Program for so long as GMA continues to offer the Keystone Program

                    or comparable program to all other dealers in Florida; and (2) requiring that

                    GMA make equally available to Fitzgerald all incentives available under the

                    Keystone Program by ceasing the application of unfair, unreasonable, arbitrary,

                    and inequitable sales objectives and sales efficiency calculations;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                        COUNT III
                    GMA’s Violation of Section 320.64(18), Florida Statutes

        70.     The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

        71.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(18), Florida Statutes.

        72.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        73.     Section 320.64(18), Florida Statutes, provides that a licensee such as GMA has

 violated the law if it has established a system of distribution of motor vehicles which is “unfair,




                                                  16
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 17
                                      1 Filed 04/23/21      61 of 29
                                                                  73 PageID 17
                                                                            197




 inequitable, unreasonably discriminatory, or not supportable by reason and good cause after

 considering the equities of the affected motor vehicles dealer or dealers.”

        74.     As set forth above, through the Keystone Program and RPB, GMA imposes on

 Fitzgerald unfair, inequitable, and unreasonably discriminatory sales performance criteria and

 facility requirements that are not supportable by reason and good cause, and, as a result, Fitzgerald

 is not receiving or able to receive the full amount of the incentives available under the Keystone

 Program (including, but not limited to, the Leadership Bonus).

        75.     GMA’s establishment and implementation of the Keystone Program, including

 RPB and Keystone Facility standards incentives, results in a system of distribution on the part of

 GMA that is unfair, inequitable, unreasonably discriminatory, or not supportable by reason and

 good cause, and results in disparate dealer cost of motor vehicles sold by GMA to its Florida

 dealers, including Fitzgerald.

        76.     GMA’s actions violate Section 320.64(18), Florida Statutes.

        77.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        78.     Accordingly, an injunction restraining GMA from offering discounts not equally

 available to Fitzgerald and restraining GMA from imposing on Fitzgerald unfair and arbitrary

 monthly sales objectives and unreasonable facility requirements for purposes of incentives




                                                   17
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 18
                                                            62 of 29
                                                                  73 PageID 18
                                                                            198




 available under the Keystone Program and RPB in violation Section 320.64(18), Florida Statutes,

 is appropriate.

        WHEREFORE, Fitzgerald demands:

                   (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                      for treble damages;

                   (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                      Statutes (Declaratory Judgments), a declaration, order, or judgment that GMA

                      has established or implemented a system of motor vehicle distribution that is,

                      by means of the Keystone Program, unfair, inequitable, unreasonably

                      discriminatory, or not supportable by reason and good cause after considering

                      the equities of Fitzgerald in violation of Section 320.64(18), Florida Statutes;

                   (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                      Department of Highway Safety and Motor Vehicles and the State of Florida for

                      the use and benefit of Fitzgerald, entry of an injunction restraining GMA from

                      offering discounts not equally available to Fitzgerald and restraining GMA

                      from imposing on Fitzgerald unfair and arbitrary sales objectives and

                      unreasonable facility requirements for purposes of incentives available under

                      the Keystone Program;

                   (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                   (e) such other relief this Court deems just and equitable.

                                           COUNT IV
                       GMA’s Violation of Section 320.64(37), Florida Statutes

        79.        The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.




                                                     18
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 19
                                      1 Filed 04/23/21      63 of 29
                                                                  73 PageID 19
                                                                            199




         80.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(37), Florida Statutes.

         81.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

         82.     Section 320.64(37), Florida Statutes, provides that a licensee such as GMA has

 violated the law if it has

         refused to allow or has limited or restricted a motor vehicle dealer from acquiring
         or adding a sales or service operation for another line-make of motor vehicle at the
         same or expanded facility unless . . . the licensee can demonstrate that such refusal,
         limitation, or restriction is justified by consideration of reasonable facility and
         financial requirements and the dealer’s performance for existing line-make.

         83.     Through the Keystone Program and the Keystone Facility standards, including the

 Keystone Exclusivity Requirement, GMA has limited or restricted Fitzgerald’s ability to operate

 its Genesis sales and service operation at the Dealership Location without any lawful justification.

         84.     GMA’s actions violate Section 320.64(18), Florida Statutes.

         85.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”




                                                   19
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 20
                                                            64 of 29
                                                                  73 PageID 20
                                                                            200




        86.     Accordingly, an injunction restraining GMA from implementing the Keystone

 Facility standards, including the Keystone Exclusivity Requirement, in violation Section

 320.64(37), Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that GMA,

                    through the Keystone Program, refused to allow or has limited or restricted

                    Fitzgerald from acquiring or adding another line-make sales or service

                    operation at its Genesis facility in violation of Section 320.64(37), Florida

                    Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining GMA from

                    implementing the Keystone Exclusivity Requirement;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                         COUNT V
                     GMA’s Violation of Section 320.64(6), Florida Statutes

        87.     The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

        88.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to




                                                  20
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 21
                                      1 Filed 04/23/21      65 of 29
                                                                  73 PageID 21
                                                                            201




 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(6), Florida Statutes.

        89.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        90.     Section 320.64(6), Florida Statutes, provides that a licensee such as GMA has

 violated the law if it has “coerced or attempted to coerce any motor vehicle dealer to enter into any

 agreement with the licensee.”

        91.     By tying incentives in the Keystone Program to the Keystone Facility standards and

 the Keystone Exclusivity Requirement and placing dealers who do not comply with such

 requirements at a cost disadvantage relative to dealers who receive the full amount of the Keystone

 Program incentives, GMA has attempted to coerce Fitzgerald to enter into an agreement with GMA

 to remove Genesis from the Dealership Location and to construct a facility compliant with the

 Keystone Facility standards.

        92.     GMA’s actions violate Section 320.64(6), Florida Statutes.

        93.     Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”




                                                   21
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 22
                                                            66 of 29
                                                                  73 PageID 22
                                                                            202




        94.     Accordingly, an injunction restraining GMA from implementing the Keystone

 Facility standards, including the Keystone Exclusivity Requirement, in violation Section

 320.64(6), Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that GMA,

                    through the Keystone Program, has coerced or attempted to coerce Fitzgerald

                    to enter into an agreement with GMA in violation of Section 320.64(6), Florida

                    Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining GMA from

                    implementing the Keystone Program, including the Keystone Exclusivity

                    Requirement;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                         COUNT VI
                   GMA’s Violation of Section 320.64(10)(b), Florida Statutes

        95.     The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

        96.     This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to




                                                  22
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 23
                                                            67 of 29
                                                                  73 PageID 23
                                                                            203




 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.64(10)(b), Florida Statutes.

        97.     Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

        98.     Section 320.64(10)(b), Florida Statutes, provides that a licensee such as GMA:

        may not require a motor vehicle dealer, by agreement, program, policy, standard or
        otherwise, to make substantial changes, alterations, or remodeling to, or to replace
        a motor vehicle dealer’s sales or service facilities unless the licensee’s requirements
        are reasonable and justifiable in light of the current and reasonable foreseeable
        projections of economic conditions, financial expectations, and the motor vehicle
        dealer’s market for the licensee’s motor vehicles.

        99.     By tying incentives in the Keystone Program to facility requirements, including the

 Keystone Exclusivity Requirement, and by placing dealers who do not comply with such

 requirements at a cost disadvantage relative to dealers who receive full Keystone Program

 incentives, GMA has required Fitzgerald to make substantial changes to its facilities and to create

 a Genesis-exclusive sales and service facility compliant with Keystone Facility standards. These

 requirements are not reasonable and justifiable in light of current and reasonably foreseeable

 projections of economic conditions, financial expectations, and Fitzgerald’s market for Genesis

 motor vehicles.

        100.    GMA’s actions violate Section 320.64(10)(b), Florida Statutes.

        101.    Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .




                                                   23
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 24
                                      1 Filed 04/23/21      68 of 29
                                                                  73 PageID 24
                                                                            204




 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        102.    Accordingly, an injunction restraining GMA from implementing the Keystone

 Exclusivity Requirement in violation Section 320.64(10)(b), Florida Statutes, is appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    GMA, by means of the Keystone Program, requires Fitzgerald to make

                    substantial changes, alterations, or remodeling to its sales or service facilities;

                    and (2) the substantial changes, alterations, or remodeling to Fitzgerald’s sales

                    or service facilities required by GMA are not reasonable and justifiable in light

                    of the current and reasonable foreseeable projections of economic conditions,

                    financial expectations, and Fitzgerald’s market for GMA’s motor vehicles, in

                    violation of Section 320.64(10)(b), Florida Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction restraining GMA from

                    implementing the Keystone Program, including the Keystone Exclusivity

                    Requirement;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.



                                                  24
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 25
                                      1 Filed 04/23/21      69 of 29
                                                                  73 PageID 25
                                                                            205




                                         COUNT VII
                      GMA’s Violation of Section 320.696, Florida Statutes

          103.   The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

          104.   This Count is an action for damages pursuant to Section 320.697, Florida Statutes,

 injunctive relief pursuant to Section 320.695, Florida Statutes, and declaratory relief pursuant to

 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, Chapter 86, Florida Statutes (Declaratory Judgments),

 for GMA’s violation of Section 320.696, Florida Statutes.

          105.   Pursuant to Section 320.695, Florida Statutes, to the extent this action seeks

 injunctive relief, this action is brought by Fitzgerald in the name of the Florida Department of

 Highway Safety and Motor Vehicles and the State of Florida for the use and benefit of Fitzgerald.

          106.   Section 320.696, Florida Statutes, requires that a licensee such has GMA must

 compensate a dealer for labor and parts in connection with work performed by a motor vehicle

 dealer “to maintain or repair a licensee’s product under a warranty or maintenance plan . . . issued

 by the licensee or its common entity . . . .” § 320.696(1), Fla. Stat.

          107.   GCM is a maintenance plan issued by GMA or its common entity.

          108.   Pursuant to Section 320.696(3) and (4), Florida Statutes, Fitzgerald has established

 reimbursement rates with GMA for labor performed and for parts sold in connection with covered

 work under Florida law.

          109.   Despite these established rates, GMA has reimbursed and continues to reimburse

 Fitzgerald for labor performed and parts sold pursuant to GCM at rates substantially below what

 GMA owes Fitzgerald for that work pursuant to Fitzgerald’s established statutory reimbursement

 rates.

          110.   GMA’s refusal to pay Fitzgerald at Fitzgerald’s established rates for labor

 performed and parts sold under the GCM is a violation of Section 320.696, Florida Statutes.

                                                   25
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 26
                                      1 Filed 04/23/21      70 of 29
                                                                  73 PageID 26
                                                                            206




        111.    Section 320.695, Florida Statutes, provides that “notwithstanding the existence of

 any adequate remedy at law, . . . any motor vehicle dealer in the name of the department and state

 and for the use and benefit of the motor vehicle dealer” may obtain an injunction “restraining any

 person . . . from violating or continuing to violate any of the provisions of ss. 320.60-320.70 . . . .

 A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the

 issuance of an injunction.”

        112.    Accordingly, an injunction requiring GMA to pay Fitzgerald its established rates

 for work performed under the HCM as required by Section 320.696, Florida Statutes, is

 appropriate.

        WHEREFORE, Fitzgerald demands:

                (a) pursuant to Section 320.697, Florida Statutes, entry of a judgment against GMA

                    for treble damages;

                (b) pursuant to 28 U.S.C. §§ 2201-2202, Fed. R. Civ. P. 57, and Chapter 86, Florida

                    Statutes (Declaratory Judgments), a declaration, order, or judgment that: (1)

                    work Fitzgerald performs pursuant to GCM is worked covered under Section

                    320.696, Florida Statutes; (2) GMA must reimburse Fitzgerald for work

                    performed     pursuant    to   GCM      at   Fitzgerald’s   established   statutory

                    reimbursement rates; and (3) GMA failed to reimburse Fitzgerald for work

                    performed     pursuant    to   GCM      at   Fitzgerald’s   established   statutory

                    reimbursement rates in violation of Section 320.696, Florida Statutes;

                (c) pursuant to Section 320.695, Florida Statutes, in the name of the Florida

                    Department of Highway Safety and Motor Vehicles and the State of Florida for

                    the use and benefit of Fitzgerald, entry of an injunction requiring GMA to



                                                   26
 Case8:21-cv-00974-VMC-AAS
Case  8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 27
                                                            71 of 29
                                                                  73 PageID 27
                                                                            207




                    reimburse Fitzgerald at its established rates for work performed pursuant to the

                    GCM as required by Section 320.696, Florida Statutes;

                (d) an order awarding to Fitzgerald attorney’s fees, interest, costs; and

                (e) such other relief this Court deems just and equitable.

                                       COUNT VIII
                  GMA’s Violation of Robinson-Patman Act, 15 U.S.C. § 13(a)

        113.    The allegations of paragraphs 1 through 46 are re-alleged as if fully set forth herein.

        114.    This Count is a claim arising under Sections 4 and 16 of the Clayton Act, 15 U.S.C.

 §§ 15(a) and 26, for GMA’s violations of the Robinson-Patman Act, 15 U.S.C. § 13(a).

        115.    GMA is a motor vehicle distributor engaged in the sale of motor vehicles in

 interstate commerce.     The GMA motor vehicles sold to Fitzgerald and its competitors are

 manufactured outside the state of Florida and transported across state lines to Fitzgerald and its

 competitors for resale to consumers.

        116.    By way of the Keystone Program, GMA has sold motor vehicles of like grade and

 quality in contemporaneous interstate sales to competitors of Fitzgerald at lower prices than the

 prices at which those motor vehicles are sold to Fitzgerald.

        117.    Fitzgerald competes with other Genesis dealers in the West Central Florida market

 and elsewhere that pay lower prices for Genesis motor vehicles as a result of the Keystone

 Program.

        118.    The effect of GMA’s unlawful discrimination has been substantially to lessen

 competition between and among Fitzgerald and the other Genesis dealers with which it competes.

 The favored dealers who receive discounts by way of the Keystone Program have lowered their

 retail prices to reflect their lower effective wholesale cost, forcing Fitzgerald to lose sales, reduce

 its margins, or both.

                                                   27
Case
 Case8:21-cv-00974-VMC-AAS
      8:21-cv-00974-VMC-AAS Document
                             Document26       07/27/21 Page 28
                                      1 Filed 04/23/21      72 of 29
                                                                  73 PageID 28
                                                                            208




        119.    The discounts provided to competing Genesis dealers by way of the Keystone

 Program are not functionally available to Fitzgerald.

        120.    The favored dealers who receive discounts by way of the Keystone Program

 provide no service or savings to GMA which are not provided in identical kind by Fitzgerald. Each

 affected dealer maintains an inventory of purchased motor vehicles on dealership property and

 competes to sell and service Genesis motor vehicles in accordance with Genesis Sales and Service

 Agreements.

        121.    As a direct and proximate result of GMA’s violations of the Robinson-Patman Act,

 Fitzgerald has suffered injury to its business and property in the form of (a) lost sales to favored

 competitors and/or (b) lost profit margin in an attempt to prevent the loss of such sales. Fitzgerald’s

 injury is of the kind the Robinson-Patman Act was designed to prevent and flows from that which

 makes GMA’s conduct unlawful.

        WHEREFORE, Fitzgerald demands entry of a judgment against GMA (a) declaring that

 GMA has violated the Robinson-Patman Act, 15 U.S.C. § 13(a), by and through its continued

 implementation of discriminatory price discounts under and pursuant to the Keystone Program;

 (b) enjoining, pursuant to 15 U.SC. § 26, GMA’s continued implementation of discriminatory

 pricing through the Keystone Program or otherwise; (c) awarding attorney’s fees and costs

 pursuant to 15 U.S.C. § 15(a) and 15 U.S.C. § 26; and (d) granting such other relief this Court

 deems just and equitable.

                                         Jury Trial Demand

        Plaintiff hereby demands trial by jury of all matters so triable.




                                                   28
 Case8:21-cv-00974-VMC-AAS
Case  8:21-cv-00974-VMC-AAS Document
                             Document26
                                      1 Filed 04/23/21
                                              07/27/21 Page 29
                                                            73 of 29
                                                                  73 PageID 29
                                                                            209




       Respectfully submitted this 23rd day of April, 2021.


                                            /s/ John W. Forehand
                                            John W. Forehand (Fla. Bar No. 979813)
                                            jforehand@kfb-law.com
                                            R. Craig Spickard (Fla. Bar No. 721751)
                                            cspickard@kfb-law.com
                                            Kurkin Forehand Brandes LLP
                                            315 South Calhoun Street, Suite 850
                                            Tallahassee, FL 32301
                                            Telephone: (850) 391-5060
                                            Facsimile: (850) 391-2645




                                               29
